DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on January 26, 2021.
Claims 1-10 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Considerations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitations of: “a storage section”, “an acquisition section” and “a predicted consumption calculation section” of indep. claims 1 and 9;  “a delivery determination section” of claim 2; and “a learned model generation section” of claim 4, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language(s) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth claimed limitations of: “a storage section” (i.e. in specification, in para. 38, disclose the server HDD 34 is example of a “storage section”, also see in Fig. 4, the server HDD 34), “an acquisition section” (i.e. in specification, in para. 48, and in Fig. 7, acquisition section 120 of the server) and “a predicted consumption calculation section” of indep. claims 1 and 9 (in specification, in para. 48 and in fig. 7, disclose the predicted consumption calculation section 160 of the server);  “ a delivery determination section” of claim 2; and “a learned model generation section” of claim 4 (in specification, in para. 48 and in fig. 7, disclose the delivery determination section 170 of the server). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harai (U.S. Pub. No. 2021/0109687 A), and further in view of Yoshida et al. (U.S. Pub. No. 2021/0192598 A1, hereinafter as “Yoshida”).
With regard to claim 1, the claim is drawn to a device management system (see Harai, i.e. in Fig. 1, disclose the information processing system 100) comprising:
a storage section storing relationship information that indicates a relationship between attribute information indicating an attribute of a user of a device and consumption information indicating consumption of a consumable product of the device (see Harai, i.e. in Fig. 2 and in para. 28, disclose that “…The CPU 211 can read data from and write data to the hard disk unit 202 connected via the hard disk control circuit 216. The hard disk unit 202 stores an operating system loaded and used in the program memory 213, control software of the server 200, 300, and various kinds of data”); 

a predicted consumption calculation section calculating, based on the attribute information of the first user and the relationship information, predicted consumption of the consumable product of the device used by the first user (See Harai, i.e. in Fig. 4, disclose the learning unit 251 and learning model 252, and further in Fig. 12 and in para. 60, disclose that “[0060] In S1231, the cloud server 200 receives the learning request transmitted from the edge server 300. In S1232, the cloud server 200 starts learning processing. In S1233, the cloud server 200 accumulates learning results of learning in S1232. The learning results include the abnormality determination threshold 830 as well as the generated learned model 352…”).
The teachings of Harai do not explicitly disclose the aspect relating to “relationship information that indicates a relationship between attribute information indicating an attribute of a user of a device and consumption information indicating consumption of a consumable product of the device”. 
However, Yoshida discloses an analogous invention relates to a proposal system, a method, and a computer-readable storage medium for storing a program for estimating and proposing a device to be a purchase target (see Yoshida, i.e. in para 1 and etc.).  More specifically, in Yoshida, i.e. in Fig. 2, 7 and in para. 62, discloses that “[0062] In step S106, the GPU 217 of the cloud server 200 receives the information that is related to the printer usage situation that was transmitted in step S103, associates that information with the user information and the printer identification information and then stores that information in a storage region of the hard disk unit 202 and the like. Also, the GPU 217 of the cloud server 200 receives and then 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harai to include the limitation(s) discussed and also taught by Yoshida, with the claimed limitation(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to device management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harai by the teachings of Yoshida, and to incorporate the limitation(s) discussed and also taught by Yoshida, thereby “… an output unit configured to output as proposal information a result of the inference by the inference unit” and “By virtue of the present invention, information can be proposed appropriately in accordance with a change of a usage situation” (see Yoshida, i.e. in para. 5-6 and etc.).
With regard to claim 2, the claim is drawn to the device management system according to claim 1, further comprising a delivery determination section determining, based on the predicted consumption, an amount of the consumable product or a number of containers that contain the consumable product to be delivered to the first user (see Yoshida, i.e. in Fig. 7, S110-S111, and in para. 72-73 and etc., disclose that “[0072] Furthermore, in the present embodiment, because the purchased printer information which is of a printer that was actually purchased based on the printer usage situation is used as the supervised data T, in addition to the above advantages, it is possible to reflect the current trend of products. Also, it is possible to propose in relation to the customer a new product that is similar to the model that was purchased by a person whose usage situation is very similar to that of the customer. As a result, it becomes possible to prevent the customer from mistakenly purchasing a model that does not suit the usage situation of the customer. [0073] In the present embodiment, although the information (1) to (4) is described as information that is used as the input data X and is acquired in step S110, the information is not limited to those and other information may be used. For example, a configuration may also be taken so as to use as the input data X price information of a printer that is currently being used. By such a configuration, it becomes possible to propose as appropriate the purchasing of a product in which the price range of a printer that the customer is currently using is reflected.”). 
With regard to claim 3, the claim is drawn to the device management system according to claim 2, wherein the consumable product includes a plurality of types of consumable products, and the delivery determination section determines, based on the predicted consumption of each type of the consumable product, a type of the consumable product to be delivered to the first user (see Yoshida, i.e. in para. 19, disclose a device to be a purchase target, in addition to a new printer, it could be other devices too, by disclosing that “[0019] The device group 400 includes various devices that can perform a network connection. For example, the device group 400 includes a portable terminal 500 such as a smartphone, a printer 600, a client terminal 401 such as a personal computer and a work station, and a digital camera 402. However, a device that is included in the device group 400 is not limited to these types and may be a home electric appliance such as a refrigerator, a television, and an air conditioner, for example. The device group 400 is connected so that the respective devices are able to communicate with each other by the local area network 102 and can connect to the Internet 104 via a router 103 that is installed in the local area network 102”; therefore, “a result, it becomes possible to prevent the customer from mistakenly purchasing a model that does not suit the usage situation of the customer” (see Yoshida, i.e. para. 72 and etc.).
With regard to claim 9, the claim is drawn to a server (see Harai, i.e. in Fig. 1-2, disclose the information processing system 100 which comprises a server/a cloud server 200) comprising: 
a storage section storing relationship information that indicates a relationship between attribute information indicating an attribute of a user of a device and consumption information indicating consumption of a consumable product of the device (see Harai, i.e. in Fig. 2 and in para. 28, disclose that “…The CPU 211 can read data from and write data to the hard disk unit 202 connected via the hard disk control circuit 216. The hard disk unit 202 stores an operating system loaded and used in the program memory 213, control software of the server 200, 300, and various kinds of data”);
an acquisition section acquiring the attribute information of a first user (see Harai, i.e. in Fig. 4, and in para. 33-34, disclose the cloud server 20 comprises a learning data generation unit 250; and further the edge server 300 comprises a data collection/supply unit 350); and
a predicted consumption calculation section calculating, based on the attribute information of the first user and the relationship information, predicted consumption of the consumable product of the device used by the first user (See Harai, i.e. in Fig. 4, disclose the learning unit 251 and learning model 252, and further in Fig. 12 and in para. 60, disclose that “[0060] In S1231, the cloud server 200 receives the learning request transmitted from the edge server 300. In S1232, the cloud server 200 starts learning processing. In S1233, the cloud server 200 accumulates learning results of learning in S1232. The learning results include the abnormality determination threshold 830 as well as the generated learned model 352…”).

However, Yoshida discloses an analogous invention relates to a proposal system, a method, and a computer-readable storage medium for storing a program for estimating and proposing a device to be a purchase target (see Yoshida, i.e. in para 1 and etc.).  More specifically, in Yoshida, i.e. in Fig. 2, 7 and in para. 62, discloses that “[0062] In step S106, the GPU 217 of the cloud server 200 receives the information that is related to the printer usage situation that was transmitted in step S103, associates that information with the user information and the printer identification information and then stores that information in a storage region of the hard disk unit 202 and the like. Also, the GPU 217 of the cloud server 200 receives and then stores the purchase information that was transmitted in step S105 in a storage region of the hard disk unit 202 and the like.”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harai to include the limitation(s) discussed and also taught by Yoshida, with the claimed limitation(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to device management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harai by the teachings of Yoshida, and to incorporate the limitation(s) discussed and also taught by Yoshida, thereby “… an output unit configured to output as proposal information a result of the inference by the inference unit” and “By virtue of the present invention, information can be 
With regard to claim 10, the claim is drawn to a method of controlling a device management system (see Harai, i.e. in Fig. 1-2, disclose the information processing system 100 which comprises a server 200, and further see Fig. 12-13 for additional details), the method causing a computer to perform: 
causing a storage section to store relationship information that indicates a relationship between attribute information indicating an attribute of a user of a device and consumption information indicating consumption of a consumable product of the device (see Harai, i.e. in Fig. 2 and in para. 28, disclose that “…The CPU 211 can read data from and write data to the hard disk unit 202 connected via the hard disk control circuit 216. The hard disk unit 202 stores an operating system loaded and used in the program memory 213, control software of the server 200, 300, and various kinds of data”);
acquiring the attribute information of a first user (see Harai, i.e. in Fig. 4, and in para. 33-34, disclose the cloud server 20 comprises a learning data generation unit 250; and further the edge server 300 comprises a data collection/supply unit 350); and
calculating, based on the attribute information of the first user and the relationship information, predicted consumption of the consumable product of the device used by the first user (See Harai, i.e. in Fig. 4, disclose the learning unit 251 and learning model 252, and further in Fig. 12 and in para. 60, disclose that “[0060] In S1231, the cloud server 200 receives the learning request transmitted from the edge server 300. In S1232, the cloud server 200 starts learning processing. In S1233, the cloud server 200 accumulates learning results of learning in 
The teachings of Harai do not explicitly disclose the aspect relating to “relationship information that indicates a relationship between attribute information indicating an attribute of a user of a device and consumption information indicating consumption of a consumable product of the device”. 
However, Yoshida discloses an analogous invention relates to a proposal system, a method, and a computer-readable storage medium for storing a program for estimating and proposing a device to be a purchase target (see Yoshida, i.e. in para 1 and etc.).  More specifically, in Yoshida, i.e. in Fig. 2, 7 and in para. 62, discloses that “[0062] In step S106, the GPU 217 of the cloud server 200 receives the information that is related to the printer usage situation that was transmitted in step S103, associates that information with the user information and the printer identification information and then stores that information in a storage region of the hard disk unit 202 and the like. Also, the GPU 217 of the cloud server 200 receives and then stores the purchase information that was transmitted in step S105 in a storage region of the hard disk unit 202 and the like.”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harai to include the limitation(s) discussed and also taught by Yoshida, with the claimed limitation(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to device management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harai by the teachings of Yoshida, and to incorporate the limitation(s) discussed and also taught .
Allowable Subject Matter
With regard to Claims  4-8, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Harai and Yoshida, as Harai discloses, among others, disclose “a learned model 352”, for instance, in para. 35, discloses that “[0035] The learned model 352 is used for inference performed in the edge server 300. The learned model 352 is also realized as a neural network like the learning model 252. However, the learned model 352 may be identical to the learning model 252 or may extract and use a part of the learning model 252. The learned model 352 stores the learning model 252 accumulated in the cloud server 200 and distributed. As the learned model 352, the entire learning model 252 may be distributed, or a part of the learning model 252 necessary for inference in the edge server 300 may be extracted and distributed”; and further in Yoshida, i.e. in para. 5 and in Fig. 7, disclose that “…an inference unit configured to infer a device to be a purchase target by a learned model based on the information that is related to the usage situation of the device that was accepted by the acceptance unit and the sales performance information that was acquired by the first  the additional required limitation of “further comprising a learned model generation section generating a learned model that learned, by machine learning, for a plurality of users, as a data set, a combination of the attribute information and consumption result information, which is a consumption result of the consumable product, wherein the storage section stores as the relationship information the learned model that is generated, and the predicted consumption calculation section inputs the attribute information of the first user to the learned model to obtain the predicted consumption as an output from the learned model”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Harai and Yoshida. 
With regard to claims 5-8, the claims are depending directly or indirectly from the independent Claim 4, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 4-8 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grosman (U.S. 10,986,475 B1) disclose an invention relates to the field of product storage systems, and more particularly to a consumable product storage system that monitors product consumption.
Kunihiro et al. (U.S. Pub. No. 2013/0028616 A1) disclose an invention relates to a printing control device of the present invention controls a printing device equipped with a .
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675